IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN THE INTEREST OF: J.L.B., A MINOR               : No. 34 EM 2022
                                                   :
                                                   :
 PETITION OF: A.M., MOTHER                         :

 IN THE INTEREST OF: J.L.B., A MINOR               : No. 35 EM 2022
                                                   :
                                                   :
 PETITION OF: A.M., MOTHER                         :

 IN THE INTEREST OF: S.M., A MINOR                 : No. 36 EM 2022
                                                   :
                                                   :
 PETITION OF: A.M., MOTHER                         :

 IN THE INTEREST OF: S.B.M., A MINOR               : No. 37 EM 2022
                                                   :
                     Petitioner                    :
                                                   :
 PETITION OF: A.M., MOTHER                         :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of July, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to file a

Petition for Allowance of Appeal within 15 days.